It was the intention of the testator in his will, as modified by his codicil, that each son of David R. Leach, whether begotten before the testator's death or afterwards, should be paid out of his estate the sum of $1,000, payable to each on his arrival at the age of twenty-one years, without interest, and to each daughter begotten by said David R., either before or after the death of the testator, the sum of $500, payable when each should arrive at the same age, and that neither the legacies to the sons nor the daughters should carry interest till after they were payable; and they do not.
These legacies vested in the legatees living at the death of the testator, payable as provided in the will, and in those born subsequent to his death, at their birth, to be paid when they became twenty-one. Felton v. Sawyer, 41 N.H. 202; Brown v. Brown, 44 N.H. 281, 283; Ordway v. Dow,55 N.H. 11; Benton v. Benton, ante, p. 169.
The testator intended, if a son or daughter should die before his death, that the legacy should lapse, but that no legacy to a legatee living at his death, or to one born subsequently thereto, should lapse if such legatee should die after the death of the testator and *Page 418 
before arriving at the age of twenty-one years, because the legacy having vested it would pass to the heirs of such legatee.
It was also the testator's intention that the portion of his estate left after meeting the previous requirements of his will should pass to certain trustees, on the condition that they serve without compensation. When this shall be accomplished the trustees will become residuary legatees.
The legacy to Ethel M. Leach, the youngest child, will not become payable till September 22, 1899; and it is understood that David R. Leach, of Litchfield, is now living, and that sons and daughters may yet be begotten by him. The executors may settle their accounts and pass the remaining estate to the trustees, subject to the payment of all legacies which now or which may hereafter exist under the will, on the trustees' furnishing bonds to the executors to pay these legacies and save them harmless from not paying the same.
BLODGETT, J., did not sit: the others concurred.